DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the presently amended claims (and Applicant’s arguments with respect thereto), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 15 February 2022, is hereby withdrawn and all claims are fully examined for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical body being split axially through two equally spaced jack screw holes (claim 6), the groove for receiving an O-ring formed on the outer surface of the at least one end cap (claim 11), and the plug fitted over the jack screw holes (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally see the related 112(a) rejections of these claims below. Examiner recommends cancelling the objected to subject matter as it does not appear it can be added to the Figures without adding at least some small amount of impermissible new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 recites the limitation “a groove is formed on the outer surface of at least one of the end caps for receiving an O-ring”. This recitation is not supported in the original disclosure and thus was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically no groove on the outer surface of at least one of the end caps for receiving an O-ring is described or shown in the original claims, drawing, or specification, especially in light of the 14 April 2022 amendments. Appropriate correction is required. Examiner recommends canceling this claim as it is unclear how the claim and/or disclosure could be amended to support such a claim limitation. Additionally see the above related drawing objection.

Claim 12 recites the limitation “a plug fitted over the jack screw holes at the top of the seal body”. This recitation is not supported in the original disclosure and thus was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically plug fitted over the jack screw holes at the top of the seal body is described or shown in the original claims, drawing, or specification, especially in light of the 14 April 2022 amendments. Appropriate correction is required. Examiner recommends canceling this claim as it is unclear how the claim and/or disclosure could be amended to support such a claim limitation. Additionally see the above related drawing objection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing a seal body” in line 4. This limitation is indefinite as claim 1 already recites “an improved bearing or bushing seal body” and as claim 3, which is incorporated into claim 1, already requires an “improved bearing or bushing seal body” and a “substantially rigid cylindrical seal body”. As such it is unclear if the recitation in claim 3 refers to one of the prior claimed seal bodies or is an additional seal body. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “providing the substantially rigid cylindrical seal body” in line 4 and “An improved bearing or bushing seal” in line 1.

Claim 3 recites the limitation “a substantially rigid cylindrical seal body” in line 4. This limitation is indefinite as claim 3 already requires an “improved bearing or bushing seal body” and it is unclear if it refers to the prior claimed seal body or is an additional seal body. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “a substantially rigid cylindrical seal body” in line 4 and “An improved bearing or bushing seal” in line 1.

Claims 2 and 4 each recite the recitation “the body”. This recitation is indefinite as it lacks antecedent basis and is unclear whether it refers to a prior claimed body (and if so which it refers to (e.g. see the rejections of claims 1 and 3 above explaining the currently recited plural bodies)), or if it is a newly claimed structural element in addition to other such seal body or bodies. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “the substantially rigid cylindrical seal body”.

Claims 5-9 each recite the recitation the “substantially rigid cylindrical body”. This recitation is indefinite as it lacks antecedent basis and is unclear as to whether it refers to one of the prior claimed seal bodies or is a newly claimed structural element. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim the “substantially rigid cylindrical seal body”.

Claim 6 recites the limitation “two equally spaced jack screw holes”. This limitation is indefinite as claim 3, on which claim 6 ultimately relies, only requires at least one jack screw hole and thus it is unclear whether the two jack screw holes of claim 6 are part of that “at least one” or if Applicant is not requiring at least three jack screw holes. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “two equally spaced jack screw holes of the at least one jack screw holes”.

Claim 10 recites the limitation “the thermoplastic material”. This limitation is indefinite as it lacks antecedent basis and it is unclear whether it is intended to be newly claimed here or if claim 10 was intended to depend on claim 9 which does recite such a limitation. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended claim 10 to depend on claim 9.

Claim 11 recites the limitation “the outer surface of at least one of the end caps”. This limitation is indefinite the previously recited “outer surface” is claimed as part of the sidewall and thus it is unclear whether this outer surface is the same as recited in claim 3. Additionally the recitation of “the end caps” is indefinite as it lacks antecedent basis and it is unclear whether it is intended to be newly claimed here, was intended to be recited in a previous claim that claim 11 depends on, or was intended to be an inherent limitation in claim 11 or in a claim on which claim 11 relies. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended claim “an outer surface”.

Claim 12 recites the limitation “a plug fitted over the jack screw holes at the top of the seal body”. This limitation is indefinite for several reasons. First claim 3 on which this claim relies only requires “at least one axial jack screw hole” and thus the recitation of plural holes here is indefinite as it is unclear whether Applicant is now requiring plural holes, and additionally indefinite as it is unclear if Applicant is claiming that one plug can cover plural holes. Second the “top” lacks antecedent basis and thus it is unclear whether it is intended to be newly claimed here, was intended to be recited in a previous claim that claim 12 depends on, or was intended to be an inherent limitation in claim 12 or in a claim on which claim 12 relies. Finally “the seal body” is indefinite as it lacks antecedent basis and is unclear whether it refers to a prior claimed body (and if so which it refers to (e.g. see the rejections of claims 1 and 3 above explaining the currently recited plural bodies)), or if it is a newly claimed structural element in addition to other such seal body or bodies. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended claim “a plug fitted over the at least one axial jack screw hole at a top of the substantially rigid cylindrical seal body”.

Claim 14 recites the recitation “the body”. This recitation is indefinite as it is unclear whether it refers to the prior claimed substantially rigs cylindrical seal body or the improved bearing or bushing seal body. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “the substantially rigid cylindrical seal body”.

Claim 13 is indefinite at least by virtue of depending on indefinite claims 6 and 3 (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5, 6, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandherr (US 2,295,490).
With regard to claim 3, Sandherr discloses an improved bearing or bushing seal body (as seen in Figs. 1-6) for installation into a seal cavity of a mechanical device having an inner bore and a shaft therethrough (as seen in Fig. 1 it is capable of installation as claimed in this intended use limitation in the preamble), comprising: a substantially rigid cylindrical seal body (E as seen in Figs. 4, etc.) having a sidewall (i.e. the main wall defining such as seen in Figs. 4, etc.) with an outer surface (i.e. outer circumferential surface thereof as seen in Figs. 2, 4, etc.) closely dimensioned to the inner bore (Examiner notes that as the inner bore is only previously recited as an intended use limitation this is considered a further narrowing of such intended use, and as the device of Sandherr is capable of such (as seen in Fig. 1) it anticipates the limitation) and formed with close tolerances to the shaft (Examiner notes that as the shaft is only previously recited as an intended use limitation this is considered a further narrowing of such intended use, and as the device of Sandherr is capable of such (as seen in Fig. 1) and having at least one axial jack screw hole (5, which examiner notes are capable of receiving jack screws) through the sidewall of the body (as seen in Figs. 4-6, etc.) for receiving a jack screw (Examiner notes this is an intended use limitation and the holes of the device of Sandherr are capable of receiving a variety of screws including jack screws).

With regard to claim 5, Sandherr discloses that the substantially rigid cylindrical body is split axially into two halves (as seen in Figs. 2 and 3 it is in two semi-cylindrical halves) to facilitate installation over the shaft (as seen in Figs. 1-6 and described in column 2 line 45 to column 3 line 5, etc.).

With regard to claim 6, Sandherr discloses that the split substantially rigid cylindrical body is split axially through two equally spaced jack screw holes (as seen in Fig. 2, etc.).

With regard to claim 12, Sandherr discloses a plug (10) fitted over the jack screw holes at the top of the seal body (as seen in Figs. 4-6, etc.).

Claims 3, 5, 6, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuc (US 4,289,317).
With regard to claim 3, Kuc discloses an improved bearing or bushing seal body (as seen in Figs. 2-3) for installation into a seal cavity of a mechanical device having an inner bore and a shaft therethrough (as seen in Fig. 2-3 it is capable of installation as claimed in this intended use limitation in the preamble), comprising: a substantially rigid cylindrical seal body (36 as seen in Figs. 2, etc.) having a sidewall (i.e. the main wall defining such as seen in Figs. 2, etc.) with an outer surface (i.e. outer circumferential surface thereof as seen in Figs. 2, etc.) closely dimensioned to the inner bore (Examiner notes that as the inner bore is only previously recited as an intended use limitation this is considered a further narrowing of such intended use, and as the device of Kuc is capable of such (as seen in Fig. 2) it anticipates the limitation) and formed with close tolerances to the shaft (Examiner notes that as the shaft is only previously recited as an intended use limitation this is considered a further narrowing of such intended use, and as the device of Kuc is capable of such (as seen in Fig. 2) and having at least one axial jack screw hole (i.e. the holes receiving screws 95 as seen in Figs. 2-3, which examiner notes are capable of receiving jack screws) through the sidewall of the body (as seen in Figs. 2-3) for receiving a jack screw (Examiner notes this is an intended use limitation and the holes of the device of Sandherr are capable of receiving a variety of screws including jack screws).

With regard to claim 14, Kuc discloses that the body includes an integrally formed lantern ring (as seen in Figs. 2-3 as the element it is considered a lantern ring as it is a perforated ring used in a stuffing box).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sandherr (US 2,295,490) alone.
With regard to claim 8, Sandherr is silent as to the exact material the substantially rigid cylindrical body is made of, and thus fails to explicitly disclose it is formed of a non-ferrous metal material. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Sandherr such that the substantially rigid cylindrical body is formed of a non-ferrous metal material as Examiner hereby takes Official Notice that the art is replete with similar elements made of non-ferrous metals. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a non-ferrous metal for the substantially rigid cylindrical body as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modification would provide the expected benefit of low weight and good corrosion resistance to the device of Sandherr.

With regard to claim 9, Sandherr is silent as to the exact material the substantially rigid cylindrical body is made of, and thus fails to explicitly disclose it is formed of a thermoplastic material. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Sandherr such that the substantially rigid cylindrical body is formed of a thermoplastic material as Examiner hereby takes Official Notice that the art is replete with similar elements made of thermoplastics. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a thermoplastic material for the substantially rigid cylindrical body as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modification would provide the expected benefits of low weight, low cost, good corrosion resistance, etc. to the device of Sandherr.

	With regard to claim 9, Sandherr is silent as to the exact material the substantially rigid cylindrical body is made of, and thus fails to explicitly disclose it is formed of a thermoplastic material that is filled with at least one of carbon, glass and mixtures thereof. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Sandherr such that the substantially rigid cylindrical body is formed of a thermoplastic material filled with at least one of carbon, glass and mixtures thereof as Examiner hereby takes Official Notice that the art is replete with similar elements made of thermoplastics filled with at least one of carbon, glass and mixtures thereof. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a thermoplastic material filled with at least one of carbon, glass and mixtures thereof for the substantially rigid cylindrical body as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modification would provide the expected benefits of low weight, high strength, good corrosion resistance, etc. to the device of Sandherr.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of seals and seal bodies including various screw holes and lantern rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675